DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on February 25, 2021 has been entered. The claims pending in this application are claims 56-75. 

Election/Restrictions
2.	In view of newly added claims 56-75, the examiner notes that election of species must be made. 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(1)	at least one analyte is a set of nucleic acids (claim 56-75)
(2)	at least one analyte is a set of antigens (claims 56-67 and 69-75)
(3)	at least one analyte is a set of antibodies (claims 56-74)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Species (1) to (3) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features 
since these groups do not share the same or corresponding technical feature. For example, the searches for species (1) is not required for species (2) and (3), the searches for species (2) is not required for species (1) and (3), and the searches for species (3) is not required for species (1) and (2). 
4.	This application further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(4)	the first target analyte specific probe has a specific binding interaction to a first complementary portion of the at least one target analyte and the second target analyte specific probe has a specific binding interaction to a second complementary portion of the at least one target analyte wherein the specific binding interaction does not create a cross link (claims 56-62)
(5) 	the first target analyte specific probe has a specific binding interaction to a first complementary portion of the at least one target analyte and the second target analyte specific probe has a specific binding interaction to a second complementary portion of the at least one target analyte wherein the specific binding interaction creates a cross link (claims 63-75)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Species (4) and (5) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since these groups do not share the same or corresponding technical feature. For example, the searches for species (4) is not required for species (5) while the searches for species (5) is not required for species (4). 
5. 	This application further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(6)	the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one coating from a set of Au (claims 58 and 63-69)
(7)	the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one coating from a set of Ag (claims 58 and 72)
(8)	the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one coating from a set of Cu (claims 58 and 72)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 56, 57, 59-62, 70, 71, and 73-75). 
Species (6) to (8) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since these groups do not share the same or corresponding technical feature. For example, the searches for species (6) is not required for species (7) and (8), the searches for species (7) is not required for species (6) and (8), and the searches for species (8) is not required for species (6) and (7). 
6.	This application further contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(9)	the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of nucleic acids or oligonucleotides (claims 59, 69, and 73)
(10)	 the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of antigens or proteins, or protein pA/Gs  (claims 59, 69, 73, and 74)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 56-58, 60-68, 70-72, and 75). 
Species (9) and (10) do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features since these groups do not share the same or corresponding technical feature. For example, the searches for species (9) is not required for species (10) while the searches for species (10) is not required for species (9). 
A telephone call was made to Mr. Kyle Coleman (Reg. No. 66,257) on March 16, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
7.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 16, 2021